                                          Case 3:19-cv-06006-MMC Document 50 Filed 06/10/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                            IN THE UNITED STATES DISTRICT COURT

                                  5                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7     ROBERT HEGARTY,                                Case No. 19-cv-06006-MMC
                                  8                   Plaintiff,
                                                                                       ORDER GRANTING ADMINISTRATIVE
                                  9            v.                                      MOTION TO EXTEND TIME TO FILE
                                                                                       RESPONSE TO MAY 18, 2020 ORDER
                                  10    TRANSAMERICA LIFE INSURANCE
                                        COMPANY,                                       Re: Doc. No. 45
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On May 18, 2020, the Court denied defendant Transamerica Life Insurance

                                  14   Company’s (“Transamerica”) motion to dismiss and scheduled for hearing, to be held

                                  15   June 19, 2020, plaintiff Robert Hegarty’s (“Hegarty”) motion for preliminary injunction;

                                  16   further, in connection with said hearing, the Court afforded the parties an opportunity to

                                  17   “submit, no later than June 5, 2020, additional declarations and exhibits.” (See Order

                                  18   filed May 18, 2020, at 2.)

                                  19          Now before the Court is Transamerica’s “Administrative Motion to Extend Time to

                                  20   File Response to May 18, 2020 Order,” filed June 5, 2020, whereby Transamerica seeks

                                  21   an order extending to June 19, 2020, “the parties’ deadline to submit declarations and

                                  22   exhibits,” and continuing the above-referenced hearing “to a date that is convenient for

                                  23   the Court.” (See Mot. at 3:17-21.) In support thereof, Transamerica states its offices are

                                  24   closed due to the COVID-19 pandemic, “there has been substantial turnover at

                                  25   Transamerica over the years,” and, under such combined circumstances, any additional

                                  26   declarations and exhibits “may take another week or so to collect.” (See id. at 2:15-17.)

                                  27   On June 5, 2020, Hegarty filed opposition, asserting he would be “forced to file his

                                  28   supplemental materials without seeing Transamerica’s” (see Opp’n at 2:10-11), after
                                          Case 3:19-cv-06006-MMC Document 50 Filed 06/10/20 Page 2 of 2




                                  1    which he timely filed three declarations.

                                  2           Although, as Hegarty points out, Transamerica did not file the instant motion until

                                  3    the date supplemental materials were due, the Court finds Transamerica would be unduly

                                  4    prejudiced if not afforded the opportunity to file additional declarations and exhibits.

                                  5           Accordingly, Transamerica’s motion is hereby GRANTED, the deadline for both

                                  6    parties to file additional declarations and exhibits is hereby EXTENDED to June 19, 2020,

                                  7    and the hearing on Hegarty’s motion for preliminary injunction is hereby CONTINUED to

                                  8    July 10, 2020, at 9:00 a.m.

                                  9           IT IS SO ORDERED.

                                  10

                                  11   Dated: June 10, 2020
                                                                                                MAXINE M. CHESNEY
                                  12
Northern District of California




                                                                                                United States District Judge
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
